Title: To James Madison from Thomas Ritchie, 8 September 1821
From: Ritchie, Thomas
To: Madison, James


                
                    Dear Sir,
                    Richmond, Sepr. 8, 1821.
                
                I know not whether I can take the liberty of writing you on the subject of this letter; but I have had so many proofs of your goodness towards me, that I am tempted to address you. Whatever be your reply, I pledge myself not to abuse your confidence. If you wish me not to speak of it, I pledge myself not to do so.
                I have long understood—and within the last 12 months from a mutual friend—that you have a design to give to the world a Sketch of the Proceeding of the Federal Convention. I know not whether you have abandoned this design, or whether and when you mean to execute it. But the appearance of the Albany Volume has brought it to my Recollection, and suggests the idea, that perhaps it may hasten the publication of your Book.
                Should this be the case, should you have made no other arrangements for the printing of the Volume, will you excuse me for asking whether it is not possible for me to obtain the printing of it? I will spare no pains to bring it out in a manner worthy of its great importance. I have communicated the contents of this letter to no one. I ought to add on my own account, that my own convenience would prefer the commencement of the Book not before

the next spring. With the (———) & sentiment of respect, I am Sir, Your friend & obt. servant.
                
                    Ths. Ritchie
                
            